Citation Nr: 1400817	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected anxiety disorder, not otherwise specified, with alcohol dependence and depressed and anxious mood (psychiatric disability).

2.  Whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) should be referred to the regional office or addressed by the Board of Veterans Appeals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from August 1986 to July 2006.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).  A June 2012 Board decision denied an initial evaluation in excess of 50 percent for service-connected psychiatric disability and referred the TDIU issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court), which, in March 2013 vacated and remanded the issues listed on the title page back to the Board for additional development in accordance with a February 2013 Joint Motion For Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the June 2012 Board decision referred to a transcript of the Veteran's July 2009 travel board hearing and to psychiatric examination reports conducted for VA purposes in 2006, reported to be in May, and in May 2010, the current record does not include either a transcript of the July 2009 hearing or psychiatric examination reports dated in approximately May 2006 and in May 2010.  These records need to be associated with the record prior to Board adjudication of the issues on appeal.



Accordingly, the case is REMANDED for the following action:

A copy of the following documents must be obtained and added to the record: A transcript of the Veteran's July 2009 travel board hearing; a report of the 2006 QTC psychiatric examination, which is reported to have been conducted in May; and a report of the May 2010 VA psychiatric examination.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


